DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 06/25/2019.


Information Disclosure Statement
IDS submitted on 06/25/2019 has been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 8, and 15 recites the method and systems for providing a query suggestion comprising inputting a first query and a query prefix in the search session, determining a canonical query and provide query suggestions. 
 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the method implemented on a machine having processor – using a processor to perform the receiving, determining, selecting, providing steps.  The processor in these steps is recited at a i.e., as a generic processor performing a generic computer function of receiving, determining, selecting, providing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the calculating, removing and performing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2015/0169606).
With respect to claim 1, Zhu discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for providing a query suggestion, the method comprising: 
receiving a first query input by a user during a search session
(para.[0008]: a second query previously received from the user in the user session); 
receiving, during the search session and after the first query is input, a query prefix input by the user
(para.[0008]: prefix of a first query is received from a user in a user session); 
determining a canonical query with respect to the first query
(para.[0008]: a third query based on the second query); 
selecting one or more query suggestions based on the canonical query and the query prefix; and providing the one or more query suggestions as a response to the query prefix
(para.[0008]: query suggestions include the third query which based on the second query and the prefix of the first query).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zhu teaches the canonical query comprises a most popular query of a cluster of similar queries including the first query
.  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zhu teaches the canonical query is determined responsive to a determination that no query pairs are stored in a query log including the first query and the query prefix (para.[0032]: the non-contextual query suggestion  is used if [0036]: the second sets of query suggestions does not consider the previous query).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zhu teaches identifying, from query logs, one or more queries paired with the canonical query; and assigning the one or more queries as being associated with the first query (para.[0032]-[0033]: the query pairs mined from query logs, identifying the previous query matches with queries in query pairs).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Zhu teaches generating a plurality of query pairs each of which comprises a query from the one or more queries and the first query; and storing the plurality of query pairs in a query pair database (para.[0032]: contextual suggestion database 110 contains contextual query pairs).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zhu teaches determining frequencies of each query in a cluster of queries including the first query; identifying a query having a highest frequency from the cluster (para.[0032]: high co-occurrence query pairs are mined).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6 and furthermore Zhu teaches updating inverted index information stored in association with the cluster of queries based on changes to the frequencies of each query in the cluster of queries (para.[0032]).  
With respect to claim 8, Zhu discloses a system for providing a query suggestion, the system comprising: memory comprising instructions; and at least one processor that, in response to executing the instructions, is configured to: 
receive a first query input by a user during a search session
(para.[0008]: prefix of a first query is received from a user in a user session); 
receive, during the search session and after the first query is input, a query prefix input by the user
(para.[0008]: prefix of a first query is received from a user in a user session); 
determine a canonical query with respect to the first query
(para.[0008]: a third query based on the second query); 
select one or more query suggestions based on the canonical query and the query prefix; and provide the one or more query suggestions as a response to the query prefix
.  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Zhu teaches the canonical query comprises a most popular query of a cluster of similar queries including the first query (para.[0032]-[0033]: high co-concurrence queries having the previous query).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Zhu teaches the canonical query is determined responsive to a determination that no query pairs are stored in a query log including the first query and the query prefix (para.[0032]: the non-contextual query suggestion  is used if [0036]: the second sets of query suggestions does not consider the previous query).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Zhu teaches the at least one processor is further configured to: identify, from query logs, one or more queries paired with the canonical query; and assign the one or more queries as being associated with the first query (para.[0032]-[0033]: the query pairs mined from query logs, identifying the previous query matches with queries in query pairs).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Zhu teaches generate a plurality of query pairs each of which comprises a query from the one or more queries and the first query; and store the plurality of query (para.[0032]: contextual suggestion database 110 contains contextual query pairs).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Zhu teaches determine frequencies of each query in a cluster of queries including the first query;  36 4814-6639-5035.v1identify a query having a highest frequency from the cluster of queries; and assign the query having the highest frequency as being the canonical query (para.[0032]: high co-occurrence query pairs are mined).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Zhu teaches updating inverted index information stored in association with the cluster of queries based on changes to the frequencies of each query in the cluster of queries (para.[0032]).  
With respect to claim 15, Zhu discloses a  non-transitory machine-readable medium having information recorded thereon for providing a query suggestion, wherein the information, when read by the machine, causes the machine to perform the following: 
receiving a first query input by a user during a search session
(para.[0008]: prefix of a first query is received from a user in a user session); 
receiving, during the search session and after the first query is input, a query prefix input by the user
(para.[0008]: prefix of a first query is received from a user in a user session); 
determining a canonical query with respect to the first query
; 
selecting one or more query suggestions based on the canonical query and the query prefix; and providing the one or more query suggestions as a response to the query prefix
(para.[0008]: query suggestions include the third query which based on the second query and the prefix of the first query).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Zhu teaches the canonical query comprises a most popular query of a cluster of similar queries including the first query (para.[0032]-[0033]: high co-concurrence queries having the previous query).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Zhu teaches the canonical query is determined responsive to a determination that no query pairs are stored in a query log including the first query and the query prefix (para.[0032]: the non-contextual query suggestion  is used if [0036]: the second sets of query suggestions does not consider the previous query).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Zhu teaches the machine is further configured to perform the following: identifying, from query logs, one or more queries paired with the canonical query; and assigning the one or more queries as being associated with the first query (para.[0032]-[0033]: the query pairs mined from query logs, .  
Claim 19 is rejected for the reasons set forth hereinabove for claim 18 and furthermore Zhu teaches the machine is further configured to perform the following: generating a plurality of query pairs each of which comprises a query from the one or 37 4814-6639-5035.v1more queries and the first query; and storing the plurality of query pairs in a query pair database (para.[0032]: contextual suggestion database 110 contains contextual query pairs).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Zhu teaches the machine is further configured to perform the following: determining frequencies of each query in a cluster of queries including the first query; identifying a query having a highest frequency from the cluster of queries; assigning the query having the highest frequency as being the canonical query; and updating inverted index information stored in association with the cluster of queries based on changes to the frequencies of each query in the cluster of queries (para.[0032]: high co-occurrence query pairs are mined).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11/06/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162